Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The recitations of the specific features of the motor vehicle floor system in claim 1 including especially the construction of the over-molded seat attachment insert of a floor is not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of the kit of parts for a motor vehicle floor assembly in claim 13 including especially the construction of the first molded motor vehicle floor comprising a first over-molded seat attachment insert and a first seat attachment point provided on the first seat attachment insert, wherein the first molded motor vehicle floor has a first integral seat attachment point configuration; and a second molded motor vehicle floor comprising a second over-molded seat attachment insert and a second seat attachment point provided on the second seat attachment insert, wherein the second molded motor vehicle floor has a second integral seat attachment point configuration, wherein the first and second molded motor vehicle floors are configured such that one of the first and second molded motor vehicle floors can be selectively assembled to a vehicle frame is not taught nor is fairly suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612